ORDER
PER CURIAM
The defendant, Freddie Potts, appeals the judgment and sentence entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of first-degree assault, in violation of section 565.050 RSMo. (2000); one count of second-degree assault of a law enforcement officer, in violation of section 565.082 RSMo. (Supp. 2014); and one count of resisting arrest, in violation of section 575.150 RSMo. (Supp. 2014). The trial court sentenced the defendant to five years of imprisonment for each of the assaults, to be served consecutively, and to four years of imprisonment for resisting arrest, to be served concurrently with the sentences for assault. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).